DETAILED ACTION
Status of the Claims
Claims 1, 3, 7-10, 20, 22-24, 27, and 30-36 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 07/26/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejections under 35 U.S.C. 102(a)(1), 102(a)(2), and 103 with Leva et al. are withdrawn in light of amendments made to the claims.  Similarly, the Double Patenting rejections are withdrawn in light of amendments to the claims.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Compliance
Sequences depicted in Figure 14(a) and 14(b) have not been included in the application in computer readable form as required by 37 C.F.R. 1.821 to 1.825.

Claim Rejections – 35 U.S.C. 112(a)/112-1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement Rejection
Claims 1, 3, 7-10, 20, 22-24, 27, and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, while the application is enabled for L- and D-forms of ASFV pol X of SEQ ID NO: 17 and L- and D-forms of Sulfolobus solfataricus Dpo4 as depicted in Fig. 14(b), it is not enabled for every ASFV pol X or Sulfolobus solfataricus Dpo4 polymerase and functional variants thereof.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art 

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.
(1 and 2) The breadth of the claims and the nature of the invention.  
The claims at issue recite the use of a mirror-image polymerase (that is, a polymerase comprising all D-amino acids and glycine), wherein the polymerase is either ASFV pol X or a functional variant of D-Dpo4 protein of Sulfolobus solfataricus with a collection of specific amino acids mutations (recited in claims 1, 20, and 30-36).  While the ASFV pol X appears to correspond to SEQ ID NO: 17, there is no limitation in the claims limiting it to such a sequence.  Furthermore, while it is improper to import limitations from the specification into the claims, the claims must be interpreted in light of the specification and any special definitions made therein.  In the present case, the specification at page 22 states: 


The term "functional variant" as used herein refers to a variant comprising substitution, deletion or addition of one or more (for example, 1-5, 1-10 or 1-15, in particular, such as 1,2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15 or even more) amino acids in the amino acid sequence of a wild-type enzyme, and the variant substantially retains the biology of the wild-type enzyme.  For example, 50%, 60%, 70%, 80% or 90% or more of the biological activity of the wild type enzyme is retained. The "functional variant" may be a naturally occurring variant, or an artificial variant, such as a variant obtained by site-directed mutagenesis, or a variant produced by a genetic recombination method.

Therefore, based on the present disclosure, the D-ASFV pol X polymerase as presently claimed may refer to SEQ ID NO: 17 as well as any functional variant thereof.  As for D-Dpo4, the claim explicitly states that “functional variants” are included in the scope.  However, as per the indefiniteness rejection herein, it is unclear how far a departure may be made from the wild-type enzyme (i.e. the number and nature of amino acid deletions, additions, and/or substitutions) to have it still be a functional variant of the wild type polymerase.  Based on the definitions of the present specification, functional variants of the polymerases can comprise “15 or even more” amino acid substitutions, deletions, or additions, as long as “the variant substantially retains the biology of the wild-type enzyme”.  This reasonably includes appending any number or manner of additional amino acids, domains, and/or tags (e.g. MBP, FLAG, His6, TEV recognition site, GST, etc.) to the polymerase.  Therefore, the scope of the claims can potentially comprise virtually unlimited number of different D-form polymerases
(3 and 5)  The state of the prior art and the level of predictability in the art:  

(4)  The level of one or ordinary skill: The level of skill would be high, most likely at the Ph.D. level or equivalent number of years of experience.  However, such persons of ordinary skill in this art, given its unpredictability, would have to engage in undue (non-routine) trial and error experimentation to carry out the invention as claimed.
  (6 and 7) The amount of direction or guidance presented and the existence of working examples. 
The specification only recites synthesis of a single ASFV pol X polymerase (as shown in Fig. 1) and a single Dpo4 polymerase from Sulfolobus solfataricus (as shown in Fig. 14).  And in the case of the Dpo4 polymerase, the working example is for the L-amino acid version of the enzyme.  While methods of making mutations to proteins are extremely well known in the art, there is no guidance on what specific mutations will do to the structure and function, other than stating that it was necessary to mutate all methionine residues of Dpo4 to norleucine residues (e.g. as per page 69 of the specification, to avoid amino acid side chain oxidation) and to make the mutations C31S, S86A, N123A, S207A, and S313A (e.g. also as per page 69, which were needed for chemical synthesis).  
(8) The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   
The claims are recited by naming the polymerases and stating that these include functional variants, without setting a limit on how far of a departure from the wild type can be made before it is a different enzyme.  Further, only a single species for each synthesized polymerase was disclosed in the application as originally filed.  Thus, for the remaining genera of functional variants, one of ordinary skill in the art would need to make and assay the other species that fall within the scope of the claims in order to determine if a particular mutation is still a functional variant of the wild type enzyme, or if it makes it a non-functional variant (i.e. substantially retaining the “biology” of the wild-type enzyme, as per page 22 of the specification).  
Therefore, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention.


Written Description Rejection
Claims 1, 3, 7-10, 20, 22-24, 27, and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 

Sulfolobus solfataricus Dpo4, respectively.  To be clear, Applicant has reasonably shown sufficient written description support for the exact polymerase sequences detailed in Fig. 1 and Fig. 14(b) by either reduction to practice or by showing that the invention was “ready for patenting”, however, there is not adequate written description support for any and all functional variants thereof.  Furthermore, it is noted that the Sulfolobus solfataricus Dpo4 polymerase, as described by Applicants, require at least the mutations C31S, S86A, N123A, S207A, and S313A (and mutation of all methionines to norleucines) as necessary for chemical synthesis (e.g. as per page 69 of the specification).  
	As discussed above, the manner in which the ASFV pol X is claimed and discussion in the specification (e.g. page 22), the claims reasonably encompass more than a single sequence for the ASFV pol X as recited in the claims.  In the present case, Applicant has shown an actual reduction to practice in the form of chemically synthesizing the D-amino acid form for the polymerase sequence shown in Fig. 1 (i.e. SEQ ID NO: 17).  For example, this has been shown by the HPLC chromatograms, mass spectrometry results, and gels of the enzyme and products of said enzyme, for example, in the Figures.  However, beyond the generic statements of the specification at page 22, there is no discussion of descriptors of any functional variants of ASFV pol X, and certainly no descriptions or data showing possession of such variants.  Therefore, it must be concluded that while Applicants were in possession of the D-ASFV 
For Sulfolobus solfataricus Dpo4, it is noted that Applicants have only shown an actual reduction to practice of the L-form of the polymerase, specifically in the form of HPLC chromatograms, mass spectrometry data, and activity assays (e.g. as in Fig. 14-34).  However, they have shown sufficient details to conclude that the D-amino acid form of the enzyme was reasonably “ready for patenting”, although it had not yet been reduced to practice, since it is reasonable that the synthesis of the D-amino acid form of Dpo4 would be analogous to the L-amino acid form, by merely substituting the starting materials.  However, similar to the ASFV pol X discussed above, the disclosure as originally filed lacks description or examples of any functional variants other than the single species depicted in Fig. 14(b).  Here, the claim is drawn to a potentially large genus of polymerases (i.e. any and all functional variants of the Dpo4 polymerase), but the application as originally filed discloses only a single species (as shown in Fig. 14(b)).  As discussed in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice or shown to be “ready for patenting”.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  Sulfolobus solfataricus Dpo4 polymerase as detailed in Fig. 14(b), they were not in possession of any and all functional variants thereof.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 7-10, 20, 22-24, 27, and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the use of the D-form of the ASFV pol X polymerase.  While the specification describes this polymerase as a 174-amino acid polymerase consisting of SEQ ID NO: 17, it is noted that the claims do not limit the ASFV pol X polymerase strictly to SEQ ID NO: 17, and reasonably may encompass further variants or isoforms of the polymerase.  Furthermore, the specification at page 22 states the following:


The term "functional variant" as used herein refers to a variant comprising substitution, deletion or addition of one or more (for example, 1-5, 1-10 or 1-15, in particular, such as 1,2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 15 or even more) amino acids in the amino acid sequence of a wild-type enzyme, and the variant substantially retains the biology of the wild-type enzyme.  For example, 50%, 60%, 70%, 80% or 90% or more of the biological activity of the wild type enzyme is retained. The "functional variant" may be a naturally occurring variant, or an artificial variant, such as a variant obtained by site-directed mutagenesis, or a variant produced by a genetic recombination method.

Therefore, this seems to imply that the ASFV pol X polymerase may refer to SEQ ID NO: 17 as well as any and all functional variants thereof.  It would be unclear to one of ordinary skill in the art how many amino acid substitutions, deletions, or additions (and of what nature) can or may be made and still reasonably be considered a variant of ASFV pol X.  That is, at some point, so many amino acid substitutions, deletions, or additions may be made and the identity of the polymerase can no longer reasonably be considered to be a variant of ASFV pol X.  For example, UniProt at least 20 entries with at least 90% sequence identity with ASFV pol X (as attached as an Office Action appendix).  Therefore, the metes and bounds of the claim are unascertainable.  This indefiniteness can be resolved several ways, including by amending the claim to be strictly a specific sequence (such as SEQ ID NO: 17) or a sequence within a certain sequence identity to a specific sequence, or by a persuasive argument why such as limitation is definite.
Similarly, claim 1 also recites “a functional variant of Dpo4 protein of Sulfolobus solfataricus which comprises one or more amino acid mutations selected from the group consisting of N123A, S207A and S313A”.  Various dependent claims recite further mutations for this protein.  However, it would be unclear to one of ordinary skill in the art how many amino acid substitutions, deletions, or additions (and of what nature) can or Sulfolobus solfataricus.  For example, UniProt at least 15 entries with at least 90% sequence identity with Sulfolobus solfataricus Dpo4 polymerase, including various other species and strains (as attached as an Office Action appendix).  Therefore, the metes and bounds of the claim are unascertainable.  This indefiniteness can be resolved by amending the claim to be strictly a specific sequence (such as that depicted in Fig. 14(a) or 14(b)) or a sequence within a certain sequence identity to a specific sequence, or by a persuasive argument why such as limitation is definite.
Claims 3, 7-10, 20, 22-24, 27, and 30-36 depend from claim 1 and are similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639